EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Na Xu on February 16, 2021.


4.	The Claims have been amended as follows:

1. (Currently Amended) A method for biosynthesis of Chondroitin sulfate (CS), comprising: 
expressing in Escherichia coli or Pichia pastoris a heterogeneous gene encoding chondroitin 4-sulfotransferase (C4ST) [[or]] and a heterogeneous gene encoding chondroitin 6- sulfotransferase (C6ST); wherein a sequence of the heterogeneous gene encoding C4ST is set forth in SEQ ID NO:15; and wherein a sequence of the heterogeneous gene encoding C6ST is set forth in SEQ ID NO:16;
collecting the C4ST [[or]] and C6ST;
and incubating the C4ST [[or]] and C6ST with a 3'-phosphoadenosine-5'-phosphosulfate (PAPS) regeneration system for 20-50 hours; 
and wherein the recombinant Escherichia coli or the Pichia pastoris comprise a recombinant expression plasmid comprising the heterogeneous gene encoding C4ST [[or]] and the heterogeneous gene encoding C6ST.

6. (Currently Amended) The method according to claim 1, comprising adding 0.1-100 μg C4ST [[or]] and C6ST to the PAPS regeneration system for CS synthesis.

9. (Currently Amended) The method according to claim 1, comprising sulfating chondroitin using C4ST [[or]] and C6ST assisted with the PAPS regeneration system under 25-50°C within 1-50 hours.

11. (Currently amended) The method according to claim [[1]] 9, comprising producing the chondroitin by a recombinant Bacillus subtilis 168 (B. subtilis 168); wherein the recombinant B. subtilis 168 is constructed by expressing KfoC and KfoA in a genome and co-expressing genes of a synthetic pathway of chondroitin, [[including]] comprising genes of the synthetic pathway of UDP-glucuronic acid (UDP-GlcUA) or UDP-N-Acetylglucosamine (UDP-GlcNAc).
pgcA, gtaB, and tuaD, and wherein genes of the synthetic pathway of UDP-GlcNAc comprise glmS, glmM, and glmU.

13. (Currently amended) The method according to claim 11, further comprising [[wherein the recombinant B. subtilis 168 is constructed by expressing KfoC and KfoA in a genome and]] co-expressing genes tuaD and glmU, or co-expressing genes tuaD, glmU, gtaB, glmM and glmS.


15. (Currently amended) The method according to claim 11, comprising culturing the recombinant B. subtilis 168 at 37°C for 24-60 hours to produce the chondroitin, and collecting the chondroitin from a supernatant of the culture; wherein a fermentation medium of the culture comprises 20 g/L yeast extract, 15 g/L or 50 g/L sucrose, 3.9 g/L K2SO4, 1.5 g/L MgSO4 and 50 mM phosphate buffer, and has a pH of 6.5-7.5.





EXAMINER’S COMMENTS

5. 	The Restriction Requirement of record is withdrawn based on rejoinder of claims herein. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion


6. 	Claims 1-2, 4-9 and 11-15 are allowable.



Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652